DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. Applicant argues on pages 12-13 that Palm does not disclose “a solderable  second contact pad at the second main side of the insulating substrate and formed by the second load terminal bond pad of the power semiconductor die”.  The Examiner respectfully disagrees.  The Applicant defines solderable in paragraph [0023] as follows: “The term “solderable” as used herein means an adequate soldered joint can be made to that material. For example, the solderable contact pads described herein may include standard leaded or lead-free solder materials or alloys used in electronics manufacturing and containing at least one of the following materials: Sn, Pb, Sb, Bi, Ag, Cu, Zn, and/or In.”  While Palm might be silent of the material of second load terminal bond pad (item 11), it is clearly made of a material that is compatible with conductive materials such as copper, nickel, silver, gold, tin or a combination of these materials (paragraph 51).  The Examiner notes that these materials mentioned by Palm are well known in the art as potential solder materials.  While Palm chooses to use electroplating, it is obvious that a solder technique is viable option if so desired.  Examiner takes the position the rejection is proper.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm (US 0218/0269146 A1).
	In regards to claim 1,  Palm (Figs. 1B, 3, 4 and associated text and items) discloses a semiconductor package (Figs. 1B, 3, 4), comprising: an insulating substrate (items 21 plus 22 or 21 plus 28) having a first main side (top surface of items 21 plus 22 or 21 plus 28) and a second main side (bottom surface items 21 plus 22 or 21 plus 28) opposite the first main side (top surface items 21 plus 22 or 21 plus 28); a power semiconductor die (item 1) embedded in, and thinner than or a same thickness as, the insulating substrate (items 21 plus 22 or 21 plus 28), the power semiconductor die (item 1) comprising a first load terminal bond pad (item 12) at a first side which faces a same direction as the first main side (top surface of items 21 plus 22 or 21 plus 28) of the insulating substrate, a second load terminal bond pad (item 11) at a second side which faces a same direction as the second main side (bottom surface of items 21 plus 22 or 21 plus 28) of the insulating substrate (items 21 plus 22 or 21 plus 28), and a control (item 13) at the first side or the second side, but does not specifically disclose electrically conductive first vias extending through the insulating substrate in a periphery region which laterally surrounds the power semiconductor die; a first metallization connecting the first load terminal bond pad of the power semiconductor die to the first vias at the first main side of the insulating substrate; solderable first contact pads at the second main side of the insulating substrate and formed by the first vias; and a solderable second contact pad at the second main side of the insulating substrate and formed by the second load terminal bond pad of the power semiconductor die. 
	However Palm (Fig. 8 and associated text) discloses electrically conductive first vias (item731) extending through the insulating substrate (items 71 plus 22) in a periphery region which laterally surrounds the power semiconductor die (item 1); a first metallization (item 735) connecting the first load terminal bond pad (item 12) of the power semiconductor die (item 1) to the first vias (item 731) at the first main side (top surface of items 71 plus 22) of the insulating substrate (item 71 plus 22); solderable first contact pads (item 732) at the second main side of the insulating substrate (items 71 plus 22) and formed by the first vias (item 731); and a solderable second contact pad (item 731) at the second main side (bottom surface of items 71 plus 22) of the insulating substrate (items 71 plus 22) and formed by the second load terminal bond pad (item 11) of the power semiconductor die (item 1).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiments of Palm with embodiment as taught if Fig. 8 for the purpose of allowing electrical connection with the terminals of the power semiconductor die (paragraph 35) and heat dissipation.
	In regards to claim 2, Palm (Figs. 1B, 3, 4 and associated text and items) discloses wherein the control terminal bond pad (item 13) is at the second side of the power semiconductor die (item 1), the semiconductor package (Figs. 1B, 3, 4) further comprising: a solderable third contact pad (item 733) at the second main side of the insulating substrate (items 21 plus 22 or 21 plus 28) and formed by the control terminal bond pad (item 13) of the power semiconductor die (item 1). 
	In regards to claim 4, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the insulating substrate (items 21 plus 22 or 21 plus 28, or 71 plus 22) comprises a first material (item 22, paragraph 53) in which the power semiconductor die (item 1) is embedded and a second material (items 21, 71, paragraph 47) different than the first material (item 22) and which forms the periphery region. 
	In regards to claim 5, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the first vias (item 731) and the first metallization (item 735), of the power semiconductor die (item 1) each comprise copper (paragraph 51), but does not specifically disclose the first load terminal bond pad of the power semiconductor comprises copper.
	It would have been obvious to modify the invention to include a first load terminal bond pad comprised of copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 6, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the solderable second contact pad (item 731) is coplanar with the solderable first contact pads (item 732) at the second main side of the insulating substrate (items 71 plus 22). 
	In regards to claim 21, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the power semiconductor die (item 1) is disposed within an opening (item 711) in the insulating substrate (items 21 plus 22 or 21 plus 28 or 71 plus 22), and wherein the opening is at least partly filled with an insulating material (item 22).
	In regards to claim 22, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the insulating material comprises an epoxy or a resin (paragraph 47).
	In regards to claim 23, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the insulating material (item 22, paragraph 53) comprises a different material as material which forms the insulating substrate (items 21 plus 22 or 21 plus 28 or 71 plus 22, paragraph 47). 
	In regards to claim 24, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the material which forms the insulating substrate is glass fiber (paragraph 47).
	In regards to claim 25, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the solderable first and second contact pads (items 732, 731) each comprise any one or more of: Sn, Pb, Sb, Bi, Ag, Cu, Zn, and In (paragraph 51).
	In regards to claim 26, Palm does not specifically disclose wherein the first load terminal bond pad of the semiconductor die comprises Cu or NiPdAu. 
.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 8, 2022